DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-20 of copending Application No. 16/982,763 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘763 copending application have claims drawn to a lithographic printing plate precursor comprising a support and a coating comprising a polymerizable compound; an infrared absorbing compound; a borate compound according to Formula I and a photoinitiator, wherein the photoinitiator is an optionally substituted tribromomethyl aryl sulfone ( claim 14 of ‘763 copending application). The present claims indicated above also cover the method for making a printing plate which overlap the claims of copending Application No. 16/982,763, and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namba et al. (US 2007/059637 A1).
Regarding claims 11 and 13-17, Namba et al. teach a lithographic printing plate precursor ( photosensitive lithograph plates; see abstract, claims, examples and [0001-0002] comprising a support and a coating comprising a polymerizable compound ( see [0024 & 0045-0057]) ; an infrared absorbing compound (see paragraphs [0028, 0029 & 0085-0092]); a borate compound according to Formula I (see [0014-0023 & 0097-0115] and a photoinitiator, wherein the photoinitiator is an optionally substituted tribromomethyl aryl sulfone ( see [0030, 0031 & 0094]). Namba et al. teach a method for making a lithographic printing plate including the steps of –image-wise exposing the printing plate precursor  to heat and/or IR radiation to produce a lithographic image consisting of image areas and non-image areas is formed; and developing the exposed precursor (see Examples & [0123-0125 & 0152-0153]). The infrared absorbing dye 
    PNG
    media_image1.png
    149
    359
    media_image1.png
    Greyscale
meets the limitation of formula III as instantly claimed. 

Claim(s) 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto (US 2007/0099115 A1).
Regarding claims 11 and 13-17, Umemoto teaches a lithographic printing plate precursor ( see abstract, claims, examples and [0001-0002] comprising a support and a coating comprising a polymerizable compound ( see [0046-0050]) ; an infrared absorbing compound (see paragraphs [0051-0055]); a borate compound according to Formula I (see [0060-0066] and a photoinitiator, wherein the photoinitiator is an optionally substituted tribromomethyl aryl sulfone ( see [0056-0057]). Umemoto teaches a method for making a lithographic printing plate including the steps of –image-wise exposing the printing plate precursor  to heat and/or IR radiation to produce a lithographic image consisting of image areas and non-image areas is formed; and developing the exposed precursor (see Examples & [0076-0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto (US 2007/0099115 A1) or Namba et al. (US 2007/059637 A1) as applied to claims 11 and 13-17 above, and further in view of Callant et al. (US 8,178,282 B2).
Regarding claims 18-20, Neither Umemoto nor Namba et al. explicitly teach the image-wise exposing step includes a colour change in the image areas or developed by mounting the precursor on a plate cylinder of a lithographic printing press and rotating the plate cylinder while feeding dampening liquid and/or ink to the precursor or developed by applying a gum solution to the precursor as instantly claimed. However, it is well-known by one of ordinary skilled in the art to be included in the method steps of a lithographic printing plate precursor as evidenced by Callant et al. ( See abstract, claims, examples, col. 1, lines 17-24, col. 55, line 55 – col. 56, line 63 & col. 57, lines 10-67). 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Furukawa et al. (US 2003/0190548 A1) teach a lithographic printing plate . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722